Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about September 17, 1990, which granted the defendant’s motion pursuant to CPLR 3211 (a) (8) to dismiss the complaint for lack of in personam jurisdiction, unanimously affirmed, without costs.
The IAS court, after a traverse hearing, properly excluded testimony by a process server, concerning the defendant’s alleged general reputation for evading service of process in prior unrelated malpractice actions where the witness did not effect service of process in the underlying malpractice action. It is well settled that impeachment of a witness by evidence of his reputation in the community is limited to his reputation for truth and veracity, and may not extend to general bad moral character or specific acts of dishonesty, immorality or crime. (People v Pavao, 59 NY2d 282, 289; People v Lyde, 160 AD2d 817.)
In any event, we find that the IAS court properly concluded that the evidence adduced at the traverse established that the plaintiff had failed to sustain her burden of proof on service of process (Frankel v Schilling, 149 AD2d 657). Concur—Sullivan, J. P., Carro, Rosenberger, Kupferman and Rubin, JJ.